Dissenting Opinion.
Fenner, J.
The doctrines set forth in the opinion of Mr. Justice Levy, concurred in by the Chief Justice, touching the power of the judicial tribunals to receive extrinsic evidence for the purpose of curing irregularities and formal defects in election returns, and recognizing the prima facie effect of such returns, and touching the foundation to be laid for their impeachment and for resort to a recount of the ballots, substantially accord with the views expressed in my dissenting opinion, and receive my concurrence.
My objections, however, to a reversal of the findings of the jury upon the questions of fact submitted to them in this case are not removed, and on that ground I maintain my dissent from the decree.
Mr. Justice Todd concurs in this view.
By the Court. On an intimation of counsel that in the reasons of the Court overruling the motion to dismiss expressions occur painful to their feelings, we have, in a spirit of conciliation, taken the pains of reviewing the opinion, which was unanimously concurred in by all the ■members of the bench, and correctly announced by bis Honor the Justice who delivered it as their organ, and find that the language which it con*877tains does not reflect upon tho counsel, and is not derogatory to tlie most fastidious. Not being offensive, it will undergo no alteration.
While on this subject we take occasion to say that verbal suggestions of that character, however respectfully intended and uttered, are irregular, and, in future, will not be entertained.